FILED
                                                                              Nov 12 2020, 8:44 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Andrew J. Sickmann                                        Curtis T. Hill, Jr.
      Boston Bever Forrest Cross & Sickmann                     Attorney General
      Richmond, Indiana
                                                                Caroline G. Templeton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Michael D. Williams,                                      November 12, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-CR-1209
              v.                                                Appeal from the
                                                                Wayne Superior Court
      State of Indiana,                                         The Honorable
      Appellee-Plaintiff                                        Darrin M. Dolehanty, Judge
                                                                Trial Court Cause No.
                                                                89D03-1911-CM-1124



      Vaidik, Judge.



                                           Case Summary
[1]   Michael D. Williams appeals his conviction for theft, which is based on him

      finding and taking money left at a grocery-store self-checkout station by a



      Court of Appeals of Indiana | Opinion 20A-CR-1209 | November 12, 2020                           Page 1 of 5
      previous customer. We reverse, concluding that Williams’s conduct does not

      constitute theft under Indiana law.



                            Facts and Procedural History
[2]   On October 30, 2019, a man at the Kroger store in Richmond used a self-

      checkout station to make a purchase totaling $16.67. He paid with a $100 bill,

      resulting in change of $83.33. The $83 in cash and the coins were dispensed into

      separate trays. The man took the coins but got distracted and left the store

      without the cash. A second customer then approached the station and used a

      debit card to complete a transaction. After several minutes passed, Williams, an

      off-duty Kroger employee, approached the station and completed a transaction.

      He used a credit card, but he noticed the cash, put it in his pocket, and left the

      store. The man who left the cash behind later returned to the store to report

      what had happened. The store reviewed surveillance footage of the transactions

      and saw that Williams had taken the money. The store gave the man $83

      “because it was an off-duty associate that had taken the money,” Tr. p. 34, and

      then reported the incident to police.


[3]   The State charged Williams with Class A misdemeanor theft, alleging that he

      “did knowingly or intentionally exert unauthorized control over the property of

      Roger Stinson, to-wit: cash with the intent to deprive Roger Stinson of any part

      of the use or value of the property, contrary to Indiana law.” Appellant’s App.

      Vol. II p. 11. The case proceeded to a bench trial. While the charging

      information identified the victim as Roger Stinson, no person named Roger

      Court of Appeals of Indiana | Opinion 20A-CR-1209 | November 12, 2020      Page 2 of 5
      Stinson testified, and no witness or exhibit identified Roger Stinson as the man

      who left the money behind. Nonetheless, the trial court found Williams guilty

      as charged and sentenced him to 180 days in jail, all suspended to probation.


[4]   Williams now appeals.



                                 Discussion and Decision
[5]   Williams contends the evidence is insufficient to support his conviction. When

      reviewing sufficiency-of-the-evidence claims, we neither reweigh the evidence

      nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind.

      2015). We will only consider the evidence supporting the judgment and any

      reasonable inferences that can be drawn from the evidence. Id. A conviction

      will be affirmed if there is substantial evidence of probative value to support

      each element of the offense such that a reasonable trier of fact could have found

      the defendant guilty beyond a reasonable doubt. Id.


[6]   Williams argues his conviction must be reversed because the State did not

      present evidence establishing the identity of the man who left the $83 at the self-

      checkout station. The State does not dispute it failed to identify the man.

      Instead, it asserts it was not required to do so under the theft statute, which

      provides, “A person who knowingly or intentionally exerts unauthorized

      control over property of another person, with intent to deprive the other person

      of any part of its value or use, commits theft, a Class A misdemeanor.” Ind.

      Code § 35-43-4-2(a). According to the State, this language “requires only that


      Court of Appeals of Indiana | Opinion 20A-CR-1209 | November 12, 2020      Page 3 of 5
      the State establish that the property was ‘of another’ and does not require proof

      of the victim’s name.” Appellee’s Br. p. 8. But as Williams notes, “it is well

      settled that the name of the owner or possessor of property alleged to have been

      stolen is a material allegation which must be proven beyond a reasonable

      doubt.” Pryor v. State, 889 N.E.2d 369, 371 (Ind. Ct. App. 2008) (applying an

      auto-theft statute that included language similar to the theft statute). We could

      reverse Williams’s conviction for this reason alone.


[7]   But there is a more fundamental problem with Williams’s conviction. Indiana’s

      theft statute does not criminalize the taking of lost or mislaid property, unlike

      statutes in many other states. See 3 Wayne R. LaFave, Substantive Criminal Law

      § 19.2(f) (3d ed. 2017). Indiana used to have such a statute, which provided:


              A person who obtains control over lost or mislaid property
              commits theft when he:


                       (1) knows or learns the identity of the owner or knows or
                       learns of a reasonable method of identifying the owner,
                       and


                       (2) fails to take reasonable measures to restore the property
                       to the owner, and


                       (3) intends to deprive the owner permanently of the use or
                       benefit of the property.


              Reasonable measures shall include, but not necessarily be limited
              to, notifying the identified owner or any peace officer.



      Court of Appeals of Indiana | Opinion 20A-CR-1209 | November 12, 2020            Page 4 of 5
      Ind. Code § 35-17-5-5 (1976). However, the legislature repealed that statute over

      forty years ago. Acts 1976, P.L. 148 § 24. If such conduct is to be re-

      criminalized, that is a decision for the legislature. Under the existing theft

      statute, Williams’s conviction cannot stand.


[8]   Reversed.


      Bailey, J., and Weissmann, J., concur.




      Court of Appeals of Indiana | Opinion 20A-CR-1209 | November 12, 2020       Page 5 of 5